PER CURIAM.
Benjamin Nieves appeals the revocation of his probation and an order denying his request for additional jail time credit pursuant to Florida Rule of Criminal Procedure 3.800(b). We affirm the revocation and the credit awarded by the trial court, but certify conflict with Bryant v. State, 787 So.2d 68 (Fla. 2d DCA 2001) and Penny v. State, 778 So.2d 305 (Fla. 1st DCA 2000).
*823In Bryant and Penny, our sister courts held that credit for time served begins at the time that a detainer is issued. This court has reaffirmed its position taken in Price v. State, 598 So.2d 215 (Fla. 5th DCA 1992), holding that for the purpose of measuring mandatory jail time credit under section 921.161(1), Florida Statutes, a defendant is only entitled to jail time credit from the date that he was arrested on the relevant charges, not from the date that a detainer is issued. The Fourth District also takes that position. Gethers v. State, 798 So.2d 829 (Fla. 4th DCA 2001).
AFFIRMED; CERTIFY CONFLICT.
THOMPSON, C.J., PETERSON and PLEUS, JJ., concur.